Citation Nr: 0522857	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-06 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the veteran's application 
to reopen a claim of service connection for hemorrhoids on 
the basis that new and material had not been received; the RO 
also denied his claims of service connection for bilateral 
hearing loss and tinnitus.  The veteran perfected a timely 
appeal of this determination to the Board.

When this case was previously before the Board in September 
2003, his hemorrhoids, tinnitus and bilateral hearing loss 
claims were remanded for further development.

In a May 2005 rating decision, the RO granted service 
connection for tinnitus and bilateral hearing loss, and 
assigned 10 percent and noncompensable evaluations for these 
conditions, effective September 15, 2000.  Since that time, 
the veteran has not initiated an appeal regarding the 
evaluations assigned or the effective dates of the awards, 
and thus no claims regarding these disabilities are before 
the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The veteran's reopened claim of service connection for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied the 
veteran's claim of service connection for hemorrhoids; in a 
letter dated later that same month, the RO notified the 
veteran of the decision and of his appellate rights.  

2.  In February 1995, the veteran filed a timely Notice of 
Disagreement (NOD) with the RO's January 1995 denial of 
service connection for hemorrhoids, and in May 1995, the RO 
issued him a pertinent Statement of the Case (SOC); however, 
the veteran did not file a Substantive Appeal and thus did 
not perfect his appeal of the January 1995 determination.

3.  Evidence added to the record since the January 1995 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's January 1995 decision that denied the veteran's 
claim of service connection for hemorrhoids is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1995).

2.  Evidence received since the January 1995 RO rating 
decisions is new and material; the claim of entitlement to 
service connection for hemorrhoids is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.




II.  Application to reopen a claim of service connection for 
hemorrhoids

In a January 1995 rating decision, the RO denied service 
connection for hemorrhoids on the basis that there was no 
medical evidence linking the disability to service.

The evidence of record at the time of the January 1995 rating 
decision consisted of service medical records; a September 
1967 report by the veteran's private treating physician, Dr. 
Charles A. Brusch; a September 1967 VA examination report, 
which was conducted in conjunction with another claim; and 
statements of the veteran.

The service medical records show that the veteran was seen 
for treatment of diarrhea, and the private and VA medical 
evidence related to the veteran's gastrointestinal problems.

Because the veteran did not submit a Substantive Appeal and 
thus failed to perfect his appeal of the RO's January 1995 
decision, that determination became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1995).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
his application to reopen a claim of service connection for 
hemorrhoids in September 2000, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record was presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  There was no requirement, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, created a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, as the Board 
pointed out in the September 2003 remand, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reviewing the history of former section 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

In this regard, the Board observes that, contrary to the 
Board's specific instruction, on remand, in confirming and 
continuing its denial of the veteran's application to reopen 
his hemorrhoids claim, the RO used the incorrect standard, 
i.e., the one for claims filed on or after August 29, 2001.  
Pursuant to 38 C.F.R. § 19.9(b)(2) (2004), however, the Board 
has the authority to consider appeals in light of laws, 
including but not limited to statutes, regulations and court 
decisions, that were not previously considered by the agency 
of original jurisdiction.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1349 (Fed. Cir. 
2003).  Here, because the Board will do so in the context of 
reopening the veteran's hemorrhoids claim, he is not 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
As such, a remand for compliance of the Board's September 
2003 remand instructions, pursuant to the holding of the 
United States Court of Appeals for Veterans Claims (Court), 
in Stegall v. West, 11 Vet. App. 268 (1998), is not 
warranted.  See Evans v. West, 12 Vet. App. 22, 30-31 (1998).  

The Board reiterates that the VCAA is effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2004), is not liberalizing and applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,629; see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed. Cir. 2003).  It does not apply to the 
veteran's petition to reopen because he filed it at the RO in 
September 2000, i.e., prior to August 29, 2001.

Evidence associated with the claims folder since the January 
1995 rating decision includes a July 1963 letter of 
appreciation to the veteran from his commanding officer; VA 
treatment records, dated from 1996 to 2005; and statements of 
the veteran.

Of particular significance is the July 1963 letter from the 
veteran's commanding officer, which confirms that the veteran 
served in Korea during his period of active duty.  Also of 
particular note is a February 2004 outpatient treatment entry 
that shows a VA indicated that the veteran had had 
hemorrhoids since his period of service in Korea.  Further, 
the newly submitted evidence includes the veteran's report 
that he has had hemorrhoids on a chronic and recurrent basis 
since service.  In addition, in a March 2005 statement, the 
veteran indicated that he was seen on multiple occasions 
during service at a field station in Korea for treatment of 
his hemorrhoids, and he stated that his hemorrhoids were 
related diarrhea; the service medical records confirm that 
the veteran was treated for diarrhea.

This above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's hemorrhoids claim.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for hemorrhoids is reopened.  




ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for hemorrhoids is 
reopened; the appeal is granted to this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's reopened claim of service connection for 
hemorrhoids must be remanded to the RO for further 
development.

As discussed above, the service medical records disclose that 
that the veteran was seen for diarrhea, and the medical and 
lay evidence suggest that the veteran's hemorrhoids are 
associated with that condition.  In light of the foregoing, 
the Board agrees with the veteran's representative that, 
pursuant to the VCAA, because he has not, to date, been 
afforded a formal VA examination to determine whether it is 
at least as likely as not that the veteran's hemorrhoids are 
due to or had their onset during service, the veteran must be 
scheduled for such an examination.  In the examination 
report, the examiner must offer an opinion as to the 
likelihood that the veteran's hemorrhoids are related to or 
had its onset during service.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004); see also Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).  

Prior to providing the veteran with that examination, the RO 
should make sure that any outstanding medical records have 
been obtained.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  In this regard, the Board 
agrees with the veteran that VA must attempt to obtain copies 
of the records of his treatment for hemorrhoids in the early 
1960s at field station records while serving in Korea should 
be made.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain the veteran's service 
personnel records, to identify his dates 
of service in Korea.  Thereafter, the RO 
should confirm whether there are any 
outstanding records of his treatment for 
hemorrhoids at a field station in Korea.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the veteran's hemorrhoids.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that his hemorrhoids are 
related to or had their onset during 
service.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's reopened claim of service 
connection for hemorrhoids.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


